Case 17-12560-BLS Doc 4529 Filed “Bs doyT Ce ‘Cy
obe v VELEH eC
Fe. Box 261 3
SCIVTAY SUNG, SO

r Ts G 3O£
hoe 6CY-S-90, 363 3,

Uy Fed Slases Sank napley Coan7—

LisTrerl of Delaware 3rd Heap,

BLY N, MapheT sTheeT

Wel ming Tou, De lwave /7P0 |

. 2 3s
Ceytleman / = = .
seo
Sty ecT, plod hide Oey of 23h nm
Compan és, Llc, eT al, t aos =m iT
Pp 28 5 &

CAse Ne !7-/Z560CLS) 5S =

Krefenence, Not; ce of 877 cal pun
Heating Date Steph lb, 2b 20
ANd Of neon Deallive Si ee,
A ,rOAaADd

This eller is Te Exp ress my STPafy

S [econ 70 the Morons’ Ser [meses Jed
hy Couvee! for Jhe Weed bndG Group oF
COMPGNE eS, Seki ily pe lief ay ThesCoun7,

Very Jha/ ‘us,

M tolled of A Class. ALi gurd4Tion Jrusy Dwlvest:

| copys: thchylski Stang Ziehle Hones LLP
U.. and
ATBS Law LLP #/k]4 Klee, Teh Begda noth ¢ Sfepn LLP

Coase! 16 The Li Guida Tox Thu-sT
CO? Fic hae! Jo Goldberg, Liguidg roa TRUSTEE
Case 17-12560-BLS Doc 4529 Filed 09/02/20 Page 2of3

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE

 

 

In re:

WOODBRIDGE GROUP OF
COMPANIES, LLC, et ai.,*

 

Remaining Debtors.

 

 
    
    

DISTRICT OF DELAWARE
Chapter 11

Case No. 17-12560 (BLS)
(Jointly Administered)

Hearing Date: Sept. 16, 2020, at 9:00 a.m. (ET)
Objection Deadline: Sept. 2, 2020, at 4:00 p.m. (ET)

sepeycne eh meninges

NOTICE OF MOTION AND HEARING | “|

PLEASE TAKE NOTICE that the Woodbridge Liquidation Trust (the “ iquidation

Trust”) has filed the Liquidation

to Section 105(a) of the Bankruptcy Code and Bankruptcy Rule 9019, Authorizing. :
and Approving Entry into a Settlement with the United States of America (the

“Motion”).

PLEASE TAKE FURTHER NOTICE that; by the Motion, the Liquidation Trust seeks ——|
entry of an order pursuant to section 105(a) of title 11 of the United States Code,
11 U.S.C. §§ 101-1532 and Rule 9019 of the Federal Rules of Bankruptcy Procedure

(i) authorizing and approving the L

" and Settlement Agreement, (the “Agreement”) in substantially the form annexed to
the Motion, with the United States of America and (ii) granting related relief.

PLEASE TAKE FURTHER NOTIC

the Agreement) may be obtained electronically free of charge at http://cases.
gardencitygroup.com/wec, or for a fee through the Court’s CM/ECF system at

https://ecf.deb.uscourts.gov/ (PACER account required). A copy of the Motion may
also be obtained by contacting the undersigned counsel to the Liquidation Trust. _

PLEASE TAKE FURTHER NOTICE
on or before
the United States Bankruptcy Co

ON

L. SHANNON IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT
OF DELAWARE, 824 NORTH MARKET STREET, 5TH FLOOR, COURTROOM NO. 5,
__ WILMINGTON, DELAWARE 19801.

LEASE TAKE FURTHER NOTICE THAT, IF YOU FAIL TO RESPOND IN ACCORDANCE
WITH THIS NOTICE, THEN THE COURT MAY GRANT THE RELIEF REQUESTED IN THE
MOTION WITHOUT FURTHER NOTICE OR A HEARING.

Dated: August 18,2020 PACHULSKI STANG ZIEHL & JONES LLP

-and-

KTBS LAW LLP f/k/a Klee, Tuchin, Bogdanoff & Stern LLP
Counsel to the Liquidation Trust /

T The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:

Woodbridge Group of Companies, LLC (36

Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.

Market Street, Wilmington, Delaware 19801. Atthe same time, you must serve a ~~
copy of any objection upon the undersigned counsel to the Liquidation Trust so as ~
to be received on or before the Objection Deadline.

PLEASE TAKE FURTHER NOTICE THAT A HEARING ON THE MOTION WILL BE HELD

 

Trust’s Motion for Entry of an Order, Pursuant

iquidation Trust’s entry into that certain Stipulation

E that a copy of the Motion (which includes

  
 

that any objectigns ta the Motion must be filed

T) {the “Obiection Deadline”) with

urt for the District of Delaware, 3rd Floor, 824 N.

BEFORE THE HONORABLE BRENDAN

 
  
 
 
 
 
 
   
    

03) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The

 
Case 17-12560-BLS Doc 4529 Filed 09/02/20 Page 3of3

 

 

Jay) ueddo,

divd
abejsod ‘s'N

HEI SSBID sly

 

 

Lue lALetboo Eee p te pope eet gd edgy fEeT A Tet ate

90E62 OS DUNENVLYWdS

€192 XO@ Od

INASYD 5D L380

ELLOZE9SZOOOM

8ZSZLOLO

paisanbay adimas winyay

G3SOTINA SY3dVd LYNOD LNV.LYOdIII
80Z0-LTOEP O1YO ‘ulGng

GVSOT X0g ‘O'd

995 0/9

ITI ‘sajueduio> yo dnoup aspiqpoom

PAS te nt RR! Come me AS 8H

 
